DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-38, as applicable, of co-pending application 16/919,956 in view of Jang et al (US 20220031068 A1) in view of Wei et al (US 20180365750 A1) and further view of Liberatori (US 9575724 B1) and even further view of McHale et al (US 20190236605 A1).
This is a provisional nonstatutory double patenting rejection  since the conflicting claims have not yet been patented.
The claims map to each other as follows:
Instant application
Co-pending application 16/919,956
Claim 1
A system for identifying an article presented by a user in an environment and conditionally displaying an assigned content to said user, said system comprising: 
a) a manipulated user device having at least one camera; 
b) a pose estimation module for estimating a pose of said manipulated user device in said environment; 






c) an image recognition module in communication with said at least one camera, said image recognition module recognizing said article and providing an article pose estimate to at least one camera image containing said article from a best match with one or more reference images of articles to obtain a recognized article; 
d) a spatial computation module in communication with said image recognition module and with said pose estimation module, said spatial computation module estimating a valid spatial relationship between said recognized article and said user based on said pose of said manipulated device and said article pose estimate thereby validating that said recognized article is validly presented by said user; 
e) a rights verification module in communication with said image recognition module, said rights verification module looking up a token associated with said article and stored on a blockchain to determine whether the rights to view the assigned content are verifiably owned by or licensed to said user; whereby said manipulated user device displays said assigned content after establishing a condition that said recognized article is validly presented by said user and said user verifiably possesses the rights to view said assigned content.
Claim 1
A system for identifying an article worn by a user in an environment, said system comprising: 

a) a manipulated user device having at least one camera; 
b) a pose estimation module for estimating a pose of said manipulated user device in said environment; 
c) a user guidance module for providing said user with instructions about a relative placement of said article with respect to said at least one camera; 


d) an image recognition module in communication with said at least one camera, said image recognition module recognizing said article and providing an article pose estimate to at least one camera image containing said article from a best match with a database of images of articles to obtain a recognized article; 
e) a spatial computation module in communication with said image recognition module and with said pose estimation module, said spatial computation module estimating an anatomically valid spatial relationship between said recognized article and said user based on said pose of said manipulated device and said article pose estimate thereby validating that said recognized article is validly worn by said user.
Claim 14
Claim 1

The claims of the copending Application No. 16/919,956 do not disclose
conditionally displaying an assigned content
a rights verification module in communication with said image recognition module, said rights verification module looking up a token associated with said article and stored on a blockchain to determine whether the rights to view the assigned content are verifiably owned by or licensed to said user; whereby said manipulated user device displays said assigned content after establishing a condition that said recognized article is validly presented by said user and said user verifiably possesses the rights to view said assigned content.
However, Jang discloses conditionally displaying an assigned content (Jang [0189], “When the clothing that the user is currently wearing is the bottom (a condition), the augmented computing unit 230 may recommend bottom information about the bottom owned by the user (jeans, blue skirt, three-quarter length pants, yam based pans) based on the matching level in the stored clothing information” (conditionally displaying content))
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim of the co-pending application with Jang to add a feature to display an item based on a criterion. This would have been done to provide users with options to view different items based on a variety of viewing criteria.
Copending application in view Jang does not disclose
a rights verification module in communication with said image recognition module, said rights verification module looking up a token associated with said article and stored on a blockchain to determine whether the rights to view the assigned content are verifiably owned by or licensed to said user; whereby said manipulated user device displays said assigned content after establishing a condition that said recognized article is validly presented by said user and said user verifiably possesses the rights to view said assigned content.
However, Liberatori suggests
e) a rights verification module in communication with said image recognition module, said rights verification module looking up a token associated with said article to determine whether the rights to view the assigned content are verifiably owned by or licensed to said user (Liberatori col. 5, l. 35, “the verification service (a rights verification module in communication with an image recognition module)  … The just-taken image(s) is/are then sent to the verification system website, with the "challenge/response" procedure associated with the unclonable RFID tag (looking up a token associated with said article) used to access (rights to view the assigned content are verifiably owned user) the specific database record”);
whereby said manipulated user device displays said assigned content after establishing a condition that said recognized article is validly presented by said user and said user verifiably possesses the rights to view said assigned content (Liberatori col. 8, l. 39, “The unclonable RFID tag 20 associated with the presented object 18 is then "read" by an RFID reader and used to gain access to the proper database record 14 (step 210). At this point, the challenge/response process is used (step 215), where if the proper `response` is not forthcoming, the RFID tag is flagged as being fraudulent and the prospective purchaser cannot gain any further access to the system”; col. 8, l. 48, “Presuming the challenge/response process is successful (user verifiably possesses the rights to view said assigned content), the information stored in database record 14 associated with that object then becomes available for review (step 220). FIG. 5 is a screen shot of an exemplary record 14 (user device displays said assigned content after establishing a condition that said recognized article is validly presented by said user and said user verifiably possesses the rights to view said assigned content).”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the claims of the copending application further with Liberatori to implement a feature to create a secure method of trading items. This would have been done to extend Jang’s capability to handle a variety of items and provide users a secure environment to buy and sell items. See for example Liberatori col. 8, l. 4.
Jang in view of Wei and further view of Liberatori does not disclose
looking up a token stored on a blockchain 
However, McHale discloses looking up a token stored on a blockchain (McHale [0015], “the system can retrieve the blockchain associated with that t-shirt.” [0017], “The token can provide a key/authorization to the blockchain”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the claims of the copending application further with McHale to implement a security feature comprising blockchain technologies. This would have been done to generate a system that protects buyers as well as sellers and thereby makes the system robust and reliable. See for example McHale [0025].
Claims 14 of the instant application are rejected similar to claim 1 of the instant application for reciting similar subject matter.
Claims 14-25 are rejected for depending from claim 14.
Response to Amendment
This is in response to applicant's amendment/response filed on 05/17/2022, which has been entered and made of record.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-19 and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al (US 20220031068 A1) in view of Wei et al (US 20180365750 A1) and further view of Liberatori (US 9575724 B1) and even further view of McHale et al (US 20190236605 A1).
Regarding claim 1, Jang discloses a system for identifying an article presented by a user in an environment and conditionally displaying an assigned content to said user (Jang [0049], “system according to the present disclosure may perform virtual fitting. The virtual fitting may include matching another clothing with a specific clothing the user is currently wearing (identifying an article worn/presented by a user in an environment).”; Jang [0189], “When the clothing that the user is currently wearing is the bottom (a condition), the augmented computing unit 230 may recommend bottom information about the bottom owned by the user (jeans, blue skirt, three-quarter length pants, yam based pans) based on the matching level in the stored clothing information” (conditionally displaying content)), said system comprising: 
a) a manipulated user device having at least one camera (Jang [0049], “The clothing treating apparatus images the user using a camera … The user may indicate the clothing worn on the user via hand motion or voice (user manipulated device with a camera).”);
c) an image recognition module in communication with said at least one camera, said image recognition module recognizing said article and providing an article pose estimate to at least one camera image containing said article from a best match with one or more reference images of articles to obtain a recognized article (Jang [0056], “The clothing treating apparatus (comprising an image recognition module) may identify whether the user rotates the body or only the accessory using a motion camera (in communication with a camera).” [0057], “may register the user's 3D profile (3D user profile comprising an estimated pose of an article worn) using the camera … Further, the clothing treating apparatus according to the present disclosure may recommend clothes suitable for the 3D profile among currently stored clothing (best match with a database of images of articles to obtain a recognized article).”); 
d) a spatial computation module in communication with said image recognition module and with said pose estimation module, said spatial computation module estimating a valid spatial relationship between said recognized article and said user based on said pose of said manipulated device and said article pose estimate thereby validating that said recognized article is validly presented by said user (Jang [0189], “When the clothing that the user is currently wearing is the bottom, the augmented computing unit 230 (comprising a spatial computation module that recognizes a bottom worn by a user and spatially matches it with another bottom; the recognition of the user wearing a bottom also suggests that the item was recognized as being worn in a valid manner with a proper pose; a pose of the user manipulated device is also understood because the pose of the device would also dictate whether the image has been capture properly) may recommend bottom information about the bottom owned by the user (jeans, blue skirt, three-quarter length pants, yam based pans) based on the matching level in the stored clothing information”).
Jang does not disclose
b) a pose estimation module for estimating a pose of said manipulated user device in said environment
However, Wei discloses
b) a pose estimation module for estimating a pose of said manipulated user device in said environment (Wei [0171], “the machine 1800 may be a portable computing device … and have one or more additional input components 1830 (e.g., sensors or gauges). Examples of such input components include … an orientation component (e.g., a gyroscope)”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a sensor for estimating a pose of the device in Jang. This would have been done to enable a user to take images at different orientations and thereby generating a variety of views when virtually trying on items of interest.
Jang in view of Wei does not disclose
e) a rights verification module in communication with said image recognition module, said rights verification module looking up a token associated with said article and stored on a blockchain to determine whether the rights to view the assigned content are verifiably owned by or licensed to said user;
whereby said manipulated user device displays said assigned content after establishing a condition that said recognized article is validly presented by said user and said user verifiably possesses the rights to view said assigned content.
However, Liberatori suggests
e) a rights verification module in communication with said image recognition module, said rights verification module looking up a token associated with said article to determine whether the rights to view the assigned content are verifiably owned by or licensed to said user (Liberatori col. 5, l. 35, “the verification service (a rights verification module in communication with an image recognition module)  … The just-taken image(s) is/are then sent to the verification system website, with the "challenge/response" procedure associated with the unclonable RFID tag (looking up a token associated with said article) used to access (rights to view the assigned content are verifiably owned user) the specific database record”);
whereby said manipulated user device displays said assigned content after establishing a condition that said recognized article is validly presented by said user and said user verifiably possesses the rights to view said assigned content (Liberatori col. 8, l. 39, “The unclonable RFID tag 20 associated with the presented object 18 is then "read" by an RFID reader and used to gain access to the proper database record 14 (step 210). At this point, the challenge/response process is used (step 215), where if the proper `response` is not forthcoming, the RFID tag is flagged as being fraudulent and the prospective purchaser cannot gain any further access to the system”; col. 8, l. 48, “Presuming the challenge/response process is successful (user verifiably possesses the rights to view said assigned content), the information stored in database record 14 associated with that object then becomes available for review (step 220). FIG. 5 is a screen shot of an exemplary record 14 (user device displays said assigned content after establishing a condition that said recognized article is validly presented by said user and said user verifiably possesses the rights to view said assigned content).”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Jang further with Liberatori to implement a feature to create a secure method of trading items. This would have been done to extend Jang’s capability to handle a variety of items and provide users a secure environment to buy and sell items. See for example Liberatori col. 8, l. 4.
Jang in view of Wei and further view of Liberatori does not disclose
looking up a token stored on a blockchain 
However, McHale discloses looking up a token stored on a blockchain (McHale [0015], “the system can retrieve the blockchain associated with that t-shirt.” [0017], “The token can provide a key/authorization to the blockchain”)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Jang further with McHale to implement a security feature comprising blockchain technologies. This would have been done to generate a system that protects buyers as well as sellers and thereby makes the system robust and reliable. See for example McHale [0025].
Regarding claim 2, Jang in view of Wei and further view of Liberatori and further view of McHale discloses the system of claim 1, wherein said user device displays non-assigned content to said user prior to establishing said condition, said non-assigned content comprising information about presenting said article in a presentation pose in a field of view of said at least one camera (Jang fig. 19; [0374], “A second scarf A42 and a third scarf A43 with relatively lower matching levels may be displayed in a separated manner from the user's image 213 on the display panel 211. (displaying non-assigned content comprising information about presenting said article in a presentation pose in a field of view of said at least one camera)”).
Regarding claim 3, Jang in view of Wei and further view of Liberatori and further view of McHale discloses the system of claim 2, wherein said article is selected from the group consisting of a sneaker, a shoe, a hat, a jewelry, an adornment, an article of clothing, a wearable item and a manipulatable item (Jang fig. 19; [0374], “A second scarf A42 and a third scarf A43 with relatively lower matching levels may be displayed in a separated manner from the user's image 213 on the display panel 211. (wearable item)”).
Regarding claim 4, Jang in view of Wei and further view of Liberatori and further view of McHale discloses the system of claim 2, wherein said article comprises an augmented reality anchor (Jang fig. 19; [0374], “A second scarf A42 and a third scarf A43 with relatively lower matching levels may be displayed in a separated manner from the user's image 213 on the display panel 211. (augmented reality anchor represented by the image of the user)”).
Regarding claim 5, Jang in view of Wei and further view of Liberatori and further view of McHale discloses the system of claim 4, wherein said article comprising said augmented reality anchor is available when said environment is a predetermined environment selected from the group consisting of in-store environments, performance environments, social venue environments, and museum environments (Jang [0061], “a home appliance (home, interpreted broadly as representing a social venue) that may recommend suitable clothing to the user in consideration of weather, schedule, body information, fashion, preference, and stored clothing list.”).
Regarding claim 6, Jang in view of Wei and further view of Liberatori and further view of McHale discloses the system of claim 2, wherein said presentation pose comprises a predetermined proximity to said at least one camera (Jang [0230], “the imaging unit 220 to image the user's whole body at an optimal distance (a predetermined proximity to a camera) and deliver the image to the augmented computing unit 230.”).
Regarding claim 9, Jang in view of Wei and further view of Liberatori and further view of McHale discloses the system of claim 1, wherein said token is subject to a transaction by said user in a marketplace, said transaction being recorded on said blockchain (McHale [0015], “the system can retrieve the blockchain associated with that t-shirt … If, however, the t -shirt's blockchain does contain information about the sale and/or customer information (i.e., the t-shirt has been sold) (token transacted by a user in a marketplace and recorded on a blockchain)”; [0017], “The token can provide a key/authorization to the blockchain”).
Regarding claim 10, The system of claim 9, wherein said transaction is a sale and wherein said user loses access to said assigned content once said sale is recorded on said blockchain (McHale [0033], “data associated with the blockchain 118, and in particular the sale information 130 and customer information 132, can be used to verify that the product was sold (when item is sold seller loses access to the item and corresponding recorded block chain data is assigned to a buyer)”).
Regarding claim 11, Jang in view of Wei and further view of Liberatori and further view of McHale discloses the system of claim 1, wherein said assigned content is selected from the group consisting of a music item, a video item, an image, a 3D model, a game item, a video game content, a virtual content, an augmented content, a coupon, a promotion and a special offer (Jang [0189], “When the clothing that the user is currently wearing is the bottom … the augmented computing unit 230 may combine the recommended clothing with the user's image to create a virtual fitting image and may display the virtual fitting image on the virtual output interface 210 (content is augmented content).”).
Regarding claim 12, The system of claim 11, wherein said manipulated user device is an augmented reality device and said content comprises at least one virtual object displayed to said user (Jang [0189], “When the clothing that the user is currently wearing is the bottom … the augmented computing unit 230 may combine the recommended clothing with the user's image to create a virtual fitting image and may display the virtual fitting image on the virtual output interface 210 (augmented reality device displays virtual content).”). (Jang [0189], “When the clothing that the user is currently wearing is the bottom … the augmented computing unit 230 may combine the recommended clothing with the user's image to create a virtual fitting image and may display the virtual fitting image on the virtual output interface 210 (augmented reality device displays virtual content).”).
Regarding claim 13, Jang in view of Wei and further view of Liberatori and further view of McHale discloses the system of claim 1, wherein said rights verification module satisfies at least one of two conditions: 
a) that said user possesses said token associated with said article and thus has the rights to view said assigned content (Liberatori col. 5, l. 35, “the verification service (a rights verification module in communication with an image recognition module)  … The just-taken image(s) is/are then sent to the verification system website, with the "challenge/response" procedure associated with the unclonable RFID tag (token associated with said article) used to access (user possesses said token associated with said article and thus has the rights to view said assigned content) the specific database record”); or 
b) that said user is in a specified location granting access to said assigned content before said user has purchased the rights, such as viewing the assigned content in a retail shop or museum.
Claim 14 recites a method which corresponds to the function performed by the system of claim 1. As such, the mapping and rejection of claim 1 above is considered applicable to the method of claim 14.
Claim 15 recites a method which corresponds to the function performed by the system of claim 2. As such, the mapping and rejection of claim 2 above is considered applicable to the method of claim 15.
Claim 16 recites a method which corresponds to the function performed by the system of claim 3. As such, the mapping and rejection of claim 3 above is considered applicable to the method of claim 16.
Claim 17 recites a method which corresponds to the function performed by the system of claim 4. As such, the mapping and rejection of claim 4 above is considered applicable to the method of claim 17.
Claim 18 recites a method which corresponds to the function performed by the system of claim 5. As such, the mapping and rejection of claim 5 above is considered applicable to the method of claim 18.
Claim 19 recites a method which corresponds to the function performed by the system of claim 6. As such, the mapping and rejection of claim 6 above is considered applicable to the method of claim 19.
Claim 22 recites a method which corresponds to the function performed by the system of claim 9. As such, the mapping and rejection of claim 9 above is considered applicable to the method of claim 22.
Claim 23 recites a method which corresponds to the function performed by the system of claim 10. As such, the mapping and rejection of claim 10 above is considered applicable to the method of claim 23.
Claim 24 recites a method which corresponds to the function performed by the system of claim 11. As such, the mapping and rejection of claim 11 above is considered applicable to the method of claim 24.
Claim 25 recites a method which corresponds to the function performed by the system of claim 12. As such, the mapping and rejection of claim 12 above is considered applicable to the method of claim 25.
Claims 7-8 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Jang in view of Wei and further view of Liberatori and even further view of McHale and further view of Andon et al (US 20200184041 A1).
Regarding claim 7, Jang in view of Wei and further view of Liberatori and further view of McHale discloses the system of claim 1, but does not disclose wherein said token is a non-fungible token stored on said manipulated user device and confirmed and authenticated cryptographically on said blockchain by said rights verification module.
However, Andon discloses token is a non-fungible token stored on said manipulated user device and confirmed and authenticated cryptographically on said blockchain by said rights verification module (Andon fig. 2; [0040], “"CryptoKick"--composed of a collectible digital shoe and a unique non-fungible token ( NFT) operating on a blockchain-based distributed computing platform.”; [0075], “the system (comprising a verification module) confirms that the user 11 has a suitable digital blockchain locker … the remote host system 34 retrieve a unique owner ID code (e.g., CryptoKick Owner ID 48 of FIG. 2 (NFT stored on a user manipulated device))” [0077], “After receiving confirmation that a cryptographic digital asset has been authorized at input/output block 109 (confirmed and authenticated cryptographically on said blockchain), the method 100 generates a cryptographic digital asset for the transacted article of footwear.”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Jang further with Andon to implement a feature for processing NFTs. This would have been done to enable users to create unique one of a kind items for trading.
Regarding claim 8, Jang in view of Wei and further view of Liberatori and further view of McHale discloses the system of claim 1, but does not disclose wherein said token is a non-fungible token accessed through an account of said user and confirmed and authenticated cryptographically on said blockchain by said rights verification module
However, Andon discloses token is a non-fungible token accessed through an account of said user and confirmed and authenticated cryptographically on said blockchain by said rights verification module (Andon fig. 2; [0040], “"CryptoKick"--composed of a collectible digital shoe and a unique non-fungible token ( NFT) operating on a blockchain-based distributed computing platform.”; [0075], “the system (comprising a verification module) confirms that the user 11 has a suitable digital blockchain locker … the remote host system 34 retrieve a unique owner ID code (e.g., CryptoKick Owner ID 48 of FIG. 2 (NFT accessed through an account of a user))” [0077], “After receiving confirmation that a cryptographic digital asset has been authorized at input/output block 109 (confirmed and authenticated cryptographically on said blockchain), the method 100 generates a cryptographic digital asset for the transacted article of footwear.”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Jang further with Andon to implement a feature for processing NFTs. This would have been done to enable users to create unique one of a kind items for trading.
Claim 20 recites a method which corresponds to the function performed by the system of claim 7. As such, the mapping and rejection of claim 7 above is considered applicable to the method of claim 20.
Claim 21 recites a method which corresponds to the function performed by the system of claim 7. As such, the mapping and rejection of claim 7 above is considered applicable to the method of claim 21.
Response to Arguments
Applicant's arguments filed 05/17/2022 have been fully considered but they are not persuasive.
	
On pgs. 2-4, with respect to the double patenting rejection, applicant argues:
Applicant’s arguments: The Examiner has rejected claims 1-25 under the judicially created doctrine of non-statutory double patenting. As the present application is the second application filed (filed after to application No. 16/919,956), the applicant is willing to submit a Terminal-Disclaimer based on co-ownership of these applications if such a course of action is appropriate.
However, the applicant submits that the reference to Jang et al. (US20220031068 Al) is misapplied. The disclosure of Jang et al. simply does not address a manipulated device with at least one camera and instead deals with a stationary system.
Examiner respectfully disagrees. Jang is not relied upon, in the double patenting rejection, to disclose a manipulated device with at least one camera. Co-pending application 16/919,956 is relied upon for said limitation in question.
Applicant’s arguments: Jang also does not disclose validating whether articles are properly presented. Examiner's reference to Jang [0189] is not concerned with properly presenting, but merely with the presence of the bottom.
Examiner respectfully disagrees. Jang is not relied upon, in the double patenting rejection, to disclose validating whether articles are properly presented. Co-pending application 16/919,956 is relied upon for said limitation in question.
Applicant’s arguments: Jang further does not motivate recovery of any camera pose because in a stationary camera, e.g., mounted on an appliance, as taught by Jang, the pose does not change and so figuring it out is unnecessary and unmotivated. For these reasons and reasons further explained with respect to Jang et al. below in addressing the rejections under 35 U.S.C. §103, it is submitted that Jang et al. is not a motivated combination with the present application and/or the co-pending,  co-owned application 16/919,956. 
Examiner respectfully disagrees. Jang is not relied upon, in the double patenting rejection, to disclose providing an article pose estimate to at least one camera image. Co-pending application 16/919,956 is relied upon for said limitation in question.
Applicant’s arguments: The disclosure of Di lacks motivation to combine with Jang and vice versa. Jang's compound camera assembly (made up of three different types of cameras, as discussed below) is mounted on a stationary appliance. Unlike a manipulated device with a camera, a stationary appliance with compound camera assembly does not get manipulated; it does not move and it does not rotate. Appliances are not designed for active manipulation; they are designed to be placed and left alone. Therefore, there is simply no motivation to take Di's disclosures of orientation components clearly meant for portable computing devices that do change orientation, and mount any type of such orientation components on a stationary appliance  that does not move or rotate, much less gets manipulated by a user.
Examiner respectfully disagrees. Applicant’s arguments, regarding the combination, are not persuasive because Jang, in the double patenting rejection, is not relied upon to disclose a manipulated device with a camera. Co-pending application 16/919,956 is relied upon for said limitation in question.
Applicant’s arguments: Furthermore, Jang et al. and Di Wei et al. (Di US21080365750 Al) lack motivation to combine with Liberatori (US9575724 B1) and even with McHale et al. (US20190236605 Al). 
Liberatori discloses situations not involving verifying articles and whether they are properly presented in the context of a manipulated device with a camera. Instead, Liberatori is concerned with an e-clearinghouse that uses RFID tags and digital photographs taken by an agent of the verification service [5:31- 35]. There is no mention in Liberatori of a user even deploying a camera. This context is so different that it lacks motivation to combine with either the co-pending applications (16/919,956 and present application) or with Jang or with Di.
Examiner respectfully disagrees. Applicant’s arguments, regarding the combination, are not persuasive because Liberatori, in the double patenting rejection, is not relied upon to disclose verifying articles and whether they are properly presented in the context of a manipulated device with a camera. Liberatori is relied upon to disclose, “e) a rights verification module in communication with said image recognition module, said rights verification module looking up a token associated with said article to determine whether the rights to view the assigned content are verifiably owned by or licensed to said user.” In other words, Liberatori is relied upon to disclose a verification of rights to view the assigned content are verifiably owned by or licensed to said user. This is not the same as the alleged, “verifying articles and whether they are properly presented in the context of a manipulated device with a camera.”
With respect to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, applicant’s arguments against Liberatori, namely, “verifying articles and whether they are properly presented in the context of a manipulated device with a camera” and “There is no mention in Liberatori of a user even deploying a camera”, constitutes an attack on the reference individually because Liberatori is not relied upon to disclose said features in question.
Applicant’s arguments: McHale discloses system and method for authorizing retail returns using blockchain. This is not even closely related to verifying articles and whether they are properly presented in the context of a manipulated device with a camera. There is no mention of deploying a camera or a user validly presenting an article. This context is so different that it lacks motivation to combine with either  the  co-pending  applications  (16/919,956  and  present application) or with Jang or with Di or Liberatori. In light of these arguments, it is believed that no obviousness double-patenting rejection is justified between the present application and application 16/919,956.
Examiner respectfully disagrees. Applicant’s arguments, regarding the combination, are not persuasive because McHale, in the double patenting rejection, is not relied upon to disclose “verifying articles and whether they are properly presented in the context of a manipulated device with a camera. There is no mention of deploying a camera or a user validly presenting an article.” McHale is relied upon to disclose, “looking up a token stored on a blockchain”.
With respect to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, applicant’s arguments against McHale, namely, “verifying articles and whether they are properly presented in the context of a manipulated device with a camera. There is no mention of deploying a camera or a user validly presenting an article.”, constitutes an attack on the reference individually because McHale is not relied upon to disclose said features in question.
Therefore claim rejections set forth in the office action mailed on 03/02/2022 are maintained and reproduced in this office action.
On pgs. 4-14, applicant argues, with respect to the 35 USC § 103 rejections:
Applicant’s arguments: Regarding claim 1, Jang's conditionality is not the same type of conditionality. Jang merely looks for the presence of the bottom to conditionally display information. 
Regarding limitation a) of claim 1, Jang does not disclose that a part of the system has "a manipulated user device having at least one  camera". Instead, Jang discloses "a  stationary  home appliance capable of computing clothing information based on an image of a clothing owned by the user" [0026].
 	Examiner respectfully disagrees. The limitation in question merely recites, in a broad manner, “a manipulated user device having at least one  camera”. The applicant, appears to argue that a manipulation of the device would, necessarily, include devices that are either stationary or non-stationary. However, the claim does not further recite a narrowing limitation that comprises a manipulation of the device in a stationary or non-stationary manner. Jang [0049], cited in the office action, discloses an interaction between a user and a device, whereby the user inputs commands to a device and the device processes the command. Said given interaction between the user and the device, given a broadest reasonable interpretation, reads on a manipulation of the device. 
Applicant’s arguments: The Examiner points to "The user may indicate the clothing worn on the user via hand motion or voice" [049] .   A review of this paragraph in context indicates that Jang refers to the user actually waving their hand or speaking to the stationary home appliance.  The appliance is typically a washing machine, or a clothing treating apparatus that is the size of a clothing closet with hangers. The user is not specifically manipulating a device here. In fact, in the same paragraph [049] Jang discloses "... clothing treating apparatus images the user using a camera. The display device may display the user's image". In other words, the camera that is being used by the system is not on a manipulated user device.
 Examiner respectfully disagrees. Jang [0049], cited in the office action, discloses an interaction between a user and a device, whereby the user inputs commands, in the form of a gesture or spoken commands, to a device and the device processes the command. Said given interaction between the user and the device, given a broadest reasonable interpretation, reads on a manipulation of the device.
Applicant’s arguments: The above makes sense, since in referring to an "external terminal device 400" Jang discloses "a device such as a mobile phone, a smartphone, a notebook, and a computer, which is separate from the home appliance or the server" [106]. Again, terminal device 400 is not being used for its camera. Instead, its screen may be used for its display capacity as "fitting unit 200” [0111] to display clothing to the user on the mobile screen as captured with the stationary camera of the stationary home appliance.   Such clothing may be "rendered on an image or a screen of the user displayed on the fitting unit 200". [0115]. Thus, Jang's use of a manipulated device is for display purposes and not for any camera the manipulated device may possess.
Examiner respectfully disagrees. While Jang [0106], [0111] and [0115] are relevant paragraphs, it is noted that they are not cited in the office action. However, the applicant’s argument, “Jang's use of a manipulated device is for display purposes and not for any camera the manipulated device may possess” is not persuasive because the applicant merely alleges, “terminal device 400 is not being used for its camera. Instead, its screen may be used for its display capacity as "fitting unit 200”. Whereas, cited paragraph Jang [0049], “The clothing treating apparatus images the user using a camera.”
Applicant’s arguments: This is confirmed in Jang's subsequent disclosure where camera system for virtual fitting is described to have three cameras. Specifically, "imaging unit 220 may include at least one of a depth camera 221 ..., a position camera 222 ..., and a motion cameras 223" [0151]. Jang's system is thus a compound assembly of cameras. Such camera assembly makes sense on non-manipulated, stationary devices such as the appliances taught by Jang. Therefore, Jang lacks the disclosure and motivation for a person skilled in the art to consider  using  the  camera  on  the manipulated user device, as required by limitation a) of claim 1.
Examiner respectfully disagrees. First Jang [0151] has not cited in the office action. Furthermore, Jang [0151] describes, “imaging unit 220 may include at least one of a depth camera 221 ..., a position camera 222 ..., and a motion cameras 223”. In other words, Jang discloses an embodiment that is not cited but the word “may include” implies that purported “camera assembly” is optional and does not restrict Jang as alleged by the applicant. However, cited paragraph Jang [0049 ], plainly discloses imaging a user using a camera. Furthermore, the applicant appears to argue, “a manipulated user device having at least one  camera” in a manner that is narrower than is claimed. The limitation in question, recites broadly, “a manipulated device” having at least one camera. In other words, it is the device is a manipulated device and the device has a camera. However, the applicant appears to narrowly focus on the manipulation of the camera.
Applicant’s arguments: Regarding limitation c) of claim 1, Jang does not disclose "an image recognition module in communication with said at least one camera, said image recognition module recognizing said article and providing an article pose estimate to at least one camera image containing said article from a best match with one or more reference images of articles to obtain a recognized article". That is because Jang is not referring to article pose estimate obtained with any camera on the manipulated user device. Instead, Jang is referring to image recognition module working with  the compound camera assembly that is mounted on the stationary appliance.
Furthermore, Examiner' s reference to "user' s 3D profile" and that it comprises an estimated pose of the article is incorrect. Jung is talking about the user's literal 3D profile and not of articles that the user is wearing (note that Jang discloses the various poses that the user assumes in collecting their 3D profile, e.g., Jang [0400] through [0407]). Meanwhile, the claim limitations refer to pose of the article and not the literal 3D profile of the user. The article pose is determined from the article alone without any user's 3D profile, as also made clear in main claim 1 limitation c). Specifically, limitation c) states: "said image recognition module recognizing said article and providing an article pose estimate to at least one camera image containing said article from a best match with one or more reference images of articles to obtain a recognized article".
Examiner respectfully disagrees. Once again, the applicant is citing an embodiment that is not cited in the office action. Furthermore, a user 3D profile comprises a pose of the user and since the user is wearing an article, the profile comprises the pose of the article worn by the user. Additionally, paragraphs [0056]-[0057] of Jang, as cited, read on claim 1, limitation c). For example cited paragraph 0057 of Jang reads, “the clothing treating apparatus … may recommend clothes suitable for the 3D profile”. In other words, the 3D profile comprises a pose, including a pose of the article worn by the user, and the apparatus recommends clothes suitable for the 3D profile and the 3D profile comprises a pose.
Applicant’s arguments: Regarding limitation d) of claim 1, Jang does not disclose "a spatial computation module in communication with said image recognition module and with said pose estimation module, said spatial computation module estimating a valid spatial relationship between said recognized article and said user based on said pose of said manipulated device and said article pose estimate thereby validating that said recognized article is validly presented by said user". Jang does not disclose that the spatial computation module is in communication with and thus makes any estimation of a validly presented relationship based on the pose of the manipulated device and the article pose estimate with respect to the same manipulated device.
Examiner respectfully disagrees. Jang paragraph [0189] as cited discloses computing unit 230, which reads on a spatial computation module, and which recognizes a bottom worn by a user and spatially matches it with another bottom; the recognition of the user wearing a bottom also suggests that the item was recognized as being worn in a valid manner with a proper pose; a pose of the user manipulated device is also understood because the pose of the device would also dictate whether the image has been capture properly.
Applicant’s arguments: Further, Jang does not at any point disclose computing or validating that the recognized article is validly presented by the user. Examiner's reference to Jang [0189] as teaching "validly worn" is incorrect. Unit 230 simply "may recommend bottom information" based on a clothing match level in terms of clothing style and not any assessment of whether the clothing article is or is not validly presented by the user. Jang is concerned here with providing the user with various style options "to create a virtual fitting image and may display the virtual fitting image on the virtual output interface 210". 
Examiner respectfully disagrees. Applicant appears to narrowly interpret, “validly worn”, whereas the limitation in question recites the same in a broad manner. The limitation does not describe further what constitutes, “validly presented”. The limitation merely, in a broad manner, recites estimating is a valid spatial relationship between an article and a user, based on a pose of a device and a pose of the article, which validates that the article worn by a user. However, the limitation does not describe in detail what the valid spatial relationship between an article and a user is. Furthermore, a pose of the device and a pose of the user is recited in a very broad manner. Thereby, “validating that said recognized article is validly presented by said user” is also recited in a very broad manner. Therefore, the portions of the Jang as cited and interpreted in the office action, read on the limitation in question.
Applicant’s arguments: Jang is not concerned at any point in his disclosure in discovering whether the user is validly presenting any article of clothing or not. Instead, Jang is concerned with computing joints in order to remove clothing and/or place clothing on the user image (or an avatar) for display purposes. Determining whether the user is validly presenting an article is not relevant to and of no value in Jang's system. Jang's system is only concerned with recognizing the article. Thus, there is simply no motivation for a person of average skill to consider determining whether an article is validly presented or not based on Jang's disclosure.
Examiner respectfully disagrees. Applicant appears to narrowly interpret, “validly worn”, whereas the limitation in question recites the same in a broad manner. The limitation does not describe further what constitutes, “validly presented”. The limitation merely, in a broad manner, recites estimating is a valid spatial relationship between an article and a user, based on a pose of a device and a pose of the article, which validates that the article worn by a user. However, the limitation does not describe in detail what the valid spatial relationship between an article and a user is. Furthermore, a pose of the device and a pose of the user is recited in a very broad manner. Thereby, “validating that said recognized article is validly presented by said user” is also recited in a very broad manner. Therefore, the portions of the Jang as cited and interpreted in the office action, read on the limitation in question. The fact that Jang is able to recognize a bottom worn by the user and recommends information related to the bottom, reads broadly on an item that is validly presented by a user, at least because, Jang is able to further process the recognized item.
Applicant’s arguments: Regarding limitation b) of claim 1, namely "a pose estimation module for estimating a pose of said manipulated user device in said environment" the Examiner states that Jang does not disclose this limitation. The Examiner here invokes the disclosure of Di et al. which refers to portable computing devices equipped with sensors or gauges that include an orientation component (e.g., a gyroscope). 
The disclosure of Di lacks motivation to combine with Jang and vice versa. Jang's compound camera assembly (made up of three different types of cameras, as discussed above) is mounted on a stationary appliance. Unlike a manipulated device with a camera, a stationary appliance with compound camera assembly does not get manipulated; it does not move and it does not rotate. Appliances are not designed for active manipulation; they are designed to be placed and left alone. Therefore, there is simply no motivation to take Di's disclosures of orientation components clearly meant for portable computing devices that do change orientation, and mount any type of such orientation components on a stationary appliance  that does not move or rotate, much less gets manipulated by a user.
Examiner respectfully disagrees. Cited paragraph Jang [0049 ], plainly discloses imaging a user using a camera. Furthermore, the applicant appears to argue, “a manipulated user device having at least one  camera” in a manner that is narrower than is claimed. The limitation in question, recites broadly, “a manipulated device” having at least one camera. In other words, it is the device is a manipulated device and the device has a camera. However, the applicant appears to narrowly focus on the manipulation of the camera. Additionally, here again, the applicant relies on an embodiment that is not cited. However, the word “may include” implies that purported “camera assembly” is optional and does not restrict Jang to a compound camera assembly as alleged by the applicant. Furthermore, the applicant appears to argue, “a manipulated user device having at least one  camera” in a manner that is narrower than is claimed. The limitation in question, recites broadly, “a manipulated device” having at least one camera. In other words, it is the device is a manipulated device and the device has a camera. However, the applicant appears to narrowly focus on the manipulation of the camera.
Applicant’s arguments: Regarding limitation e) of claim 1, Jang does not disclose "a rights verification module in communication with said image recognition module, said rights verification module looking up a token associated with said article and stored on a blockchain to determine whether the rights to view the assigned content are verifiably owned by or licensed to said user". The Examiner here invokes in addition to the unmotivated combination of Jang and Di the disclosure of Liberatori and further with McHale.
Liberatori discloses situations not involving verifying articles and whether they are properly presented in the context of a manipulated  device with a  camera. Instead, Liberatori   is concerned with an e-clearinghouse that uses RFID tags and digital photographs taken by an agent of the verification service [5:31- 35]. There is no mention in Liberatori of a user even deploying a  camera  to validly present an article. This  action  is unnecessary, since Liberatori uses RFIDs and a challenge/response process. Thus, the context is so different that it lacks motivation to combine with either Jang or with Di.
Examiner respectfully disagrees. Applicant’s arguments, regarding the combination, are not persuasive because Liberatori is not relied upon to disclose verifying articles and whether they are properly presented in the context of a manipulated device with a camera. Liberatori is relied upon to disclose, “e) a rights verification module in communication with said image recognition module, said rights verification module looking up a token associated with said article to determine whether the rights to view the assigned content are verifiably owned by or licensed to said user.” In other words, Liberatori is relied upon to disclose a verification of rights to view the assigned content are verifiably owned by or licensed to said user. This is not the same as the alleged, “verifying articles and whether they are properly presented in the context of a manipulated device with a camera.”
With respect to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, applicant’s arguments against Liberatori, namely, “verifying articles and whether they are properly presented in the context of a manipulated device with a camera” and “There is no mention in Liberatori of a user even deploying a camera”, constitutes an attack on the reference individually because Liberatori is not relied upon to disclose said features in question.
Applicant’s arguments: McHale discloses system and method for authorizing retail returns using blockchain. This is not even closely related to verifying articles and whether they are properly presented in the context of a manipulated device with a camera. There is no mention of deploying a camera or a user validly presenting an article. This context is so different that it lacks motivation to combine with Jang or with Di or Liberatori. 
 In light of the above arguments the applicant submits claim 1 to be unobvious over Jang in view of Di and Liberatori and even further in view of McHale.
Examiner respectfully disagrees. Applicant’s arguments, regarding the combination, are not persuasive because McHale is not relied upon to disclose “verifying articles and whether they are properly presented in the context of a manipulated device with a camera. There is no mention of deploying a camera or a user validly presenting an article.” McHale is relied upon to disclose, “looking up a token stored on a blockchain”.
With respect to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, applicant’s arguments against McHale, namely, “verifying articles and whether they are properly presented in the context of a manipulated device with a camera. There is no mention of deploying a camera or a user validly presenting an article.”, constitutes an attack on the reference individually because McHale is not relied upon to disclose said features in question.
Applicant’s arguments: Dependent claim 2 is submitted to be unobvious in light of the fact that main claim 1 has been shown unobvious over the combination of Jang and Di in view of Liberatori and even further in view of McHale. Further, the disclosure of Jang [0243] used by  the Examiner refers to stationary  appliance and the presentation pose in a field of view of compound camera system mounted on such appliance. This disclosure does not relate to a manipulated device with a camera.
Examiner respectfully disagrees. As per the examiner’s response above, claim 1 has not been shown unobvious over the combined references. Cited paragraph Jang [0049 ], plainly discloses imaging a user using a camera. Furthermore, the applicant appears to argue, “a manipulated user device having at least one  camera” in a manner that is narrower than is claimed. The limitation in question, recites broadly, “a manipulated device” having at least one camera. In other words, it is the device is a manipulated device and the device has a camera. However, the applicant appears to narrowly focus on the manipulation of the camera. Additionally, here again, the applicant relies on an embodiment that is not cited. However, the word “may include” implies that purported “camera assembly” is optional and does not restrict Jang to a compound camera assembly as alleged by the applicant.
Applicant’s arguments: Dependent claim 3 is submitted to be unobvious in light of the fact that claim 2 has been shown unobvious over the combination of Jang and Di in view of Liberatori and even further in view of McHale.
Examiner respectfully disagrees. As per the examiner’s response above, claims 1-2 have not been shown unobvious over the combined references. Therefore claim 3 stands rejected.
Applicant’s arguments: Dependent claim 4 is submitted to be unobvious in light of the fact that claim 2 has been shown unobvious over the combination of Jang and Di in view of Liberatori and even further in view of McHale. Further, Jang refers only to "augmented computing unit" and "augmented storage". There is no discussion in Jang of augmented reality anchors.   Meanwhile, the present application teaches "articles including an augmented reality  (AR) anchor including  a  detectable  image  or   pattern  or  a  QR  (quick recognition) code" [7:6-8]. In other words, an image of the user is not an AR anchor.
Examiner respectfully disagrees. Although not relied upon, the disclosure of an "augmented computing unit", reads on augmented reality. Additionally, Jang renders obvious, the broadly recited, “augmented anchor” in the cited paragraphs. Claim 4 merely recites, “wherein said article comprises an augmented reality anchor” and does not recite, “articles including an augmented reality  (AR) anchor including  a  detectable  image  or   pattern  or  a  QR  (quick recognition) code”
Applicant’s arguments: Dependent claim 7 is submitted to be unobvious in light of the fact that claim 1 has been shown unobvious over the combination of Jang and Di in view of Liberatori and even further in view of McHale.  Still further, given the lack of motivation to combine even the first two references, Jang and Di, the addition of still another 5th reference to Andon strains the ability of any person skilled in the art to consider their combination. This is especially because Andon is concerned with integrating digitally secured assets into video games and digital marketplaces. Andon does not even remotely deal with users that validly present articles and provides no motivation to combine with such systems. Rather, Anton discloses the use of a digital camera on a smartphone for various types of scans in "digital treasure hunts" [0076].
Examiner respectfully disagrees. Applicant’s arguments, regarding the combination, are not persuasive because Andon is not relied upon to disclose “users that validly present articles” Andon is relied upon to disclose, “wherein said token is a non-fungible token stored on said manipulated user device and confirmed and authenticated cryptographically on said blockchain by said rights verification module”.
With respect to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, applicant’s arguments against Andon, namely, “users that validly present articles”, constitutes an attack on the reference individually, at least because Andon is not relied upon to disclose said features in question.
Applicant’s arguments: Dependent claim 8 is submitted to be unobvious in light of the fact that claim 1 has been shown unobvious over the combination of Jang and Di in view of Liberatori and even further in view of McHale. Still further, given the lack of motivation to combine even the first two references, Jang and Di, the addition of still another 5th reference to Andon strains the ability of any person skilled in the art to consider their combination. This is especially because Andon is concerned with integrating digitally secured assets into video games and digital marketplaces. Andon does not even remotely deal with users that validly present articles and provides no motivation to combine with such systems. Rather, Anton discloses the use of a digital camera on a smartphone for various types of scans in "digital treasure hunts" [0076].
Examiner respectfully disagrees. Applicant’s arguments, regarding the combination, are not persuasive because Andon is not relied upon to disclose “users that validly present articles” Andon is relied upon to disclose, “wherein said token is a non-fungible token accessed through an account of said user and confirmed and authenticated cryptographically on said blockchain by said rights verification module”.
With respect to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, applicant’s arguments against Andon, namely, “users that validly present articles”, constitutes an attack on the reference individually, at least because Andon is not relied upon to disclose said features in question.
Applicant’s arguments: Dependent claim 20 is submitted to be unobvious in light of the fact that claim 14 and claim 7 that have been shown unobvious over the combination of Jang and Di in view of Liberatori and even further in view of McHale. Still further, given the lack of motivation to combine even the first two references, Jang and Di, the addition of still another 5th reference to Andon strains the ability of any person skilled in the art to consider their combination.
Dependent claim 21 is submitted to be unobvious in light of the fact that claim 14 and claim 7 that have been shown unobvious over the combination of Jang and Di in view of Liberatori and even further in view of McHale. Still further, given the lack of motivation to combine even the first two references, Jang and Di, the addition of still another 5th reference to Andon strains the ability of any person skilled in the art to consider their combination.
Examiner respectfully disagrees. Applicant’s arguments, with respect to claims 20-21, regarding the combination, are not persuasive because Andon is not relied upon to disclose “users that validly present articles” Andon is relied upon to disclose, “wherein said token is a non-fungible token accessed through an account of said user and confirmed and authenticated cryptographically on said blockchain by said rights verification module”.
With respect to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, applicant’s arguments against Andon, namely, “users that validly present articles”, constitutes an attack on the reference individually, at least because Andon is not relied upon to disclose said features in question.
Dependent claims 5-6, and 9-19, 22 and 24-25 stand rejected, at least because applicant’s arguments, regarding the combination of references and unobviousness, as per examiner’s reponse above, are not persuasive. Please see above, examiner’s response to the arguments against the references used in the rejections of the claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JITESH PATEL whose telephone number is (571)270-3313. The examiner can normally be reached 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Tryder can be reached on (571) 270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JITESH PATEL/Primary Examiner, Art Unit 2616